Citation Nr: 0520861	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-08 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than January 25, 
1989, for an award of service connection for post-traumatic 
stress disorder (PTSD) with a 100 percent evaluation. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1970 to May 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  



FINDINGS OF FACT

1.  In February 1982, the RO denied the veteran's claim of 
service connection for PTSD, and the veteran did not perfect 
an appeal of the decision after notice thereof.

2.  The veteran sought to reopen the claim of service 
connection for PTSD in January 1989.  

3.  In a November 2001 decision, the RO granted the veteran's 
claim of service connection with a 100 percent disability 
evaluation effective January 25, 1989.  

4.  There is no evidence of PTSD until after the veteran 
filed his January 1989 claim.  



CONCLUSION OF LAW

The criteria for an effective date prior to January 25, 1989, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

Pursuant to an October 2004 Board remand, the RO sent a 
November 2004 VCAA letter informing the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA will try to obtain on the claimant's 
behalf (an February 2003 statement of the case also had 
provided this information).  The letter additionally listed 
the evidence of record, and described what the evidence must 
show to establish entitlement to an earlier effective date 
for the grant of service connection.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In cases 
involving "downstream issues," like, for example, an appeal 
of an effective date, VAOPGCPREC 8-2003 dictates that 
provisions of the VCAA are not applicable when VCAA notice 
had already been provided.  Here, the RO had previously 
issued a May 2001 VCAA letter.  Regardless, the veteran 
received another VCAA letter, as noted above, in November 
2004.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(holding that any timing error can be cured when VA employs 
proper subsequent process).  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
veteran did not send in any additional evidence following the 
November 2004 notification letter.  The record is complete 
with various VA examination reports from the last decade, the 
veteran's original claim, applications to reopen a claim of 
service connection for PTSD, records research concerning 
corroboration of the veteran's stressors, and various lay 
statements provided by the veteran.  A medical examination is 
not relevant to the pending appeal, and as such, VA fulfilled 
its duties to the veteran to the extent possible given the 
particular circumstances of this case.  

I.  Facts

A historical review of the veteran's claims file indicates 
that in the late 1970's, VA reconsidered its initial 
Administrative Decision that the character of the veteran's 
discharge was a statutory bar to benefits.  Particularly, a 
February 1979 RO determination noted that a Discharge Review 
Board had upgraded the veteran's discharge.  Pursuant to this 
issue, the RO had obtained the veteran's military personnel 
records.  The veteran's revised DD Form 214 that reflected an 
honorable discharge listed under Decorations, Medals, Badges, 
Commendations, Citations, and Campaign Ribbons Awarded or 
Authorized the following:  RVNCM w/60 DEV; SPS BAD M-14 
RIFLE; VSM; MKM BAD M-16 RIFLE; 1 O/S BAR.  

In December 1980, the veteran filed a formal application for 
compensation for, among other things, PTSD.  A January 1981 
deferred rating decision sought a description of the life 
threatening situations for which he claimed PTSD, and that 
the veteran should submit medical evidence of psychiatric 
exams of treatment since discharge. A subsequent letter to 
the veteran relayed this information.

A February 1981 RO letter informed the veteran that after 
reviewing his claim for compensation based on disability 
resulting from PTSD, available records lacked medical 
evidence of a current disability incurred in service.  Then, 
in May 1981, the veteran submitted a statement regarding his 
experiences in Vietnam.  Namely, he described that he used to 
stand up during guard duty, and during stand by, an 
ammunition dump in Quin Nhon was blown up.  When the veteran 
arrived in Long Binh he heard that a lot of his friends that 
he had met in Vietnam had been killed.  A close friend, D. 
R., was classified as M.I.A.  The veteran chronicled his 
engagement with drug use, and that these problems caused a 
nervous condition.  The veteran reported that he drank more 
than a normal person when he got nervous.  The veteran noted 
that a doctor had told him pains in his stomach were 
contractions due to nervousness.  

In conjunction with the May 1981 statement, the veteran also 
submitted private medical evidence from a physician's 
assistant, M. Maxwell, that the veteran had probable anxiety 
related abdominal discomfort.  The RO received a letter from 
J. L. Rosenbloom, M.D., in November 1981 (though the letter 
was dated October 1976), which stated that the veteran had 
given Dr. Rosenbloom information that he had been using drugs 
for the previous eighteen months and may have had treatment 
for drug addiction.  The veteran told Dr. Rosenbloom that he 
was A.W.O.L. at the time of examination.   The veteran also 
submitted a bill (reflecting a two day hospital admission in 
1972) from the St. Mary Corwin Hospital that indicated a 
diagnosis of drug reaction to LSD.  
 
In October 1981, the veteran submitted a formal application 
for a "nervous condition."  At a January 1982 VA 
examination he described working as a stock control person, 
and an accountant specialist while in Vietnam.  The veteran's 
most traumatic experience in Vietnam occurred when a large 
depot in Quin Nhon was blown up.  Following his tour of duty 
in Vietnam, the veteran reported using numerous different 
drugs including glue.  He had been off of street drugs for 
the past three years.  The veteran reported that prior to 
military service, he had had no problem with drug abuse.  

The veteran reported having a nightmare about Vietnam once a 
year.  He complained of a chronic sleep disorder, and the 
examiner noted that there was no history compatible with an 
exaggerated startle response.  The veteran did not appear to 
be experiencing survival guilt.  He avoided activities that 
reminded him of Vietnam such as hunting.  The examiner noted 
that there was no history of events that intensified the 
veteran's feelings regarding the previously described 
traumatic events.  He described himself as occasionally 
isolating himself, and that he felt continually nervous.  The 
veteran had had one psychiatric examination since returning 
from Vietnam, and otherwise, he had not received any other 
psychiatric treatment.  

A mental status examination revealed that the veteran was 
alert and oriented.  His memory and concentration were mildly 
impaired, and suicidal and homicidal thinking had been 
present in the past.  The veteran's affect was one of mild 
depression, and his behavior failed to reveal evidence of a 
thought disorder.  

In terms of a diagnosis, the examiner stated that based on 
the veteran's history, particularly in reference to his drug 
abuse following Vietnam, it appeared that the veteran 
experienced adverse emotional effects as the result of his 
Vietnam experience.  The examiner opined, however, that the 
veteran did not meet the criteria for PTSD.  The veteran's 
Axis I diagnosis was mixed substance abuse, now in remission, 
and atypical anxiety disorder.  

A February 1982 rating decision denied the veteran's claim of 
service connection for PTSD.  The RO noted that the veteran's 
discharge certificate showed a specialty of Stock Control and 
Accounting Specialist, as well citing the veteran's 
description of a large depot blowing up.  The rating decision 
also considered the VA examination report, and noted the 
examiner's statement that though it appeared the veteran 
experienced adverse emotional effects from this service in 
Vietnam, the veteran did not meet the requirement for PTSD.  
The RO asserted that chronic PTSD was not shown by evidence 
of record.  

The veteran filed a March 1983 notice of disagreement, and 
the RO issued an April 1983 statement of the case.  The 
record, however, lacks an ensuing substantive appeal.

In January 1989, the veteran submitted a formal application 
to reopen a claim of service connection for PTSD.  An 
accompanying Statement in Support of Claim, also received in 
January 1989, indicated that the veteran signed the statement 
on January 24, 1989.  The veteran submitted some VA treatment 
notes, and the RO sent a letter asking the veteran for new 
and material evidence.  


In October 1991, the veteran submitted a Statement in Support 
of Claim, and a report dated October 1991 from Don H. Cole, 
M.D., which rendered a diagnosis of PTSD.  

Thereafter, the veteran underwent a November 1991 VA 
psychiatric examination.  The examiner found that the history 
obtained from the veteran concerning his Vietnam experiences 
was unreliable, and that the veteran did not meet the 
criteria for PTSD.   

The claims file also contains Social Security Administration 
records, with an application signed by the veteran on May 28, 
1991.  He stated that he had been encouraged by doctors, 
psychiatrists, social workers, and veterans representatives 
to apply for S.S.I.

In March 1992, the RO issued a letter that denied the 
veteran's claim because recent VA examination had not shown 
he suffered from PTSD.  The veteran perfected an appeal.  

Eventually, after a February 1997 Board remand and May 1997 
Board remand, the RO obtained information from the United 
States Army and Joint Services Environment Support Groupt 
(ESG) for corroboration of the veteran's stressors.  The U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), formerly ESG, relayed information in a March 1998 
letter.  Particularly, it found evidence that there was an 
attack on Qui Nhon Ammunition Supply Point in April 1971, and 
that ten South Vietnamese soldiers were reportedly killed and 
26 wounded during a mortar barrage.  Also, the veteran's DA 
Form 20 verified that that he had been a Security Guard, 
while assigned to the Security Guard Company in Long Binh.  

Following an August 1999 Board denial, an Order from the 
Court granting a Joint Motion for Remand, and another April 
2001 Board remand, the RO granted, in November 2001, the 
veteran's claim of service connection for PTSD with 
depressive symptoms and psychotic thought disorder with a 100 
percent disability evaluation from January 25, 1989.  The RO 
decided that the evidence from USASCRUR served to support the 
veteran's reported stressor of being in an area of Vietnam 
that came under enemy attack, and the medical evidence showed 
a diagnosis of PTSD and associated symptoms linked to the 
veteran's Vietnam experiences.  The RO noted that a recent VA 
examination had provided appropriate explanation as to the 
difficulty other VAMC examiners had had over the years 
providing a diagnosis of PTSD.  

Via his representative, the veteran filed a June 2002 notice 
of disagreement seeking an earlier effective date of December 
9, 1980, as opposed to the currently assigned January 25, 
1989.  
The veteran noted that he had filed his original claim of 
service connection in December 1980.  Because the February 
1981 denial of that original claim became final due to the 
fact that an appeal had not been perfected, the veteran had 
to submit new and material evidence to justify reopening the 
claim.  The veteran argued that he had crossed that hurdle 
when USASCRUR provided corroboration of his alleged 
stressors.  As such, he argued, 38 C.F.R. § 3.156(c) required 
that VA grant an effective date of the original claim given 
that the supplemental report from the service department 
(i.e., the information from USASCUR) was added to the record.  

II.  Laws and Regulations

An unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.  In order to reopen a claim for service connection 
"new and material evidence" must be added to the record, 
which raises a reasonable possibility that the claim can be 
allowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

If, however, the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  Id. § 3.156(c).  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  Also 
included are corrections by the service department of former 
errors of commission or omission in the preparation of the 
prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Id.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  Id. § 3.155.

III.  Analysis

The veteran's contentions regarding the applicability of 
38 C.F.R. § 3.156(c) are not justified based upon a judicious 
reading of the regulation.  Particularly, a "supplemental 
report from the service department," according to the 
regulation,  "comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the Department of Veterans 
Affairs."  Moreover, "[a]lso included are corrections by 
the service department of former errors of commission or 
omission in the preparation of the prior report or reports 
and identified as such."  

The Court has held, "Where a statute's language is plain, 
and its meaning clear, no room exists for construction.  
There is nothing to construe."  Gardner v. Derwinski, 1 Vet. 
App. 584, 588 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 
1456 (Fed.Cir. 1993), aff'd, 513 U.S. 115 (1994).  "If the 
intent of Congress is clear, that is end of the matter."  
Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 
U.S. 837, 842 (1984).  The preceding language applies equally 
to regulations.  Smith v. Nicholson, 19 Vet. App. 63, 76 
(2005).

This regulation presupposes that some kind of error, like an 
existing service department record was misplaced, or a 
report's content had errors, kept the records from being 
initially considered with the original claim.  In the case of 
USASCRUR research, on the other hand, the records generated 
from culling through common materials relating to events in a 
war, were never misplaced in the first place or had errors in 
the first place.  This latter kind of records is generated on 
behalf of an active and pending claim after VA determines 
that based upon evidence provided by the veteran, further 
research is necessary to corroborate a stressor.  The type of 
service department records contemplated by 38 C.F.R. 
§ 3.156(c), were already in existence when the veteran filed 
a claim (but due to some error were not located, or had 
errors in the content).  

In essence, 38 C.F.R. § 3.156(c) is retrospective, in that it 
addresses records that existed that should have been a part 
of VA's initial consideration of a veteran's original claim.  
And, because this kind of service department record is 
intrinsically relevant and significant for a claim of service 
connection, the regulation states that their subsequent 
discovery, and correction of mistakes therein, justifies 
reconsideration of the original claim.  Notably, the veteran 
is not contending that his DD Form 214, or military personnel 
file, contained errors (like leaving out a combat related 
award) that were later corrected (in such a case, 38 C.F.R. 
§ 3.156 would be applicable).  

Moreover, even if the evidence from USASCRUR had been of 
record at the time of the February 1981 determination, the 
record lacked evidence that the veteran suffered from PTSD at 
that time.  The veteran submitted a statement concerning any 
stressors after the February 1981 decision (in May 1981).  At 
the time of the February 1982 denial, the record continued to 
lack evidence that the veteran suffered from a diagnosed 
disability of PTSD.  Particularly, the January 1982 VA 
examination indicated that the examiner considered whether 
the veteran suffered from PTSD, and as noted above, 
determined that he did not.  Additionally, there was no other 
medical evidence containing a diagnosis of PTSD when the RO 
initially decided the veteran's claim.  

Because the evidence from USASCRUR is not a supplemental 
report from the service department, 38 C.F.R. § 3.156(c), is 
not relevant.  Thus, 38 C.F.R. § 3.400(q)(1)(ii) is assessed 
in relation to the facts of record.  It instructs that new 
and material evidence, other than service department records, 
received after the final disallowance fix the effective date 
as the date of receipt of a new claim or date entitlement 
arose, whichever is later.  

The veteran never perfected an appeal of the last final 
disallowance in February 1982.  The veteran sought to reopen 
the claim of service connection for PTSD in January 1989, and 
evidence submitted thereafter started to mention PTSD.  For 
example, a January 13, 1989, VA psychology progress note 
indicated that the veteran had been referred for evaluation 
of depression, and possible PTSD secondary to Vietnam.  The 
RO sent the veteran an April 1989 letter stating it needed 
new and material evidence, and thereafter, the veteran 
submitted the October 1991 report from Dr. Cole who diagnosed 
the veteran as having PTSD.  

Though it appears that the date of entitlement may have 
arisen after the date of claim, the RO assigned an effective 
date as the date of the application to reopen a claim of 
service connection.  It is noted that the record does not 
contain an informal claim as per 38 C.F.R. § 3.155 between 
the last final denial in February 1982, and the January 1989 
formal application to reopen a claim of service connection 
for PTSD.  There is no basis in either the law or the facts 
in this case for the grant of an effective date earlier than 
January 25, 1989.





ORDER

Entitlement to an effective date earlier than January 25, 
1989, for an award of service connection for PTSD with a 100 
percent evaluation is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


